


Exhibit 10.16

 

Description of Change in Treatment of Employer National Insurance

with Respect to Stock Option Awards

 

The Company’s option awards under the Virgin Media Inc. 2006 Stock Incentive
Plan and the Amended & Restated Virgin Media 2004 Stock Incentive Plan are
subject to United Kingdom employer and employee national insurance contributions
(as well as employee income tax) at the time that vested options are exercised. 
UK national insurance is comparable to social security in the United States.

 

Historically, prior to the adoption of the Company’s 2009 — 2011 Long-term
Incentive Plan in June 2009, the Company’s stock option notices have required
the employee, at the time of exercise, to pay the employer’s portion of the
national insurance contribution as well as the employee’s portion.  At its
meeting on October 26, 2009, the Compensation Committee determined as a general
matter that this requirement should not be included in future option notices and
that the Company would waive the requirement that the employee pay the
employer’s national insurance contribution in respect of outstanding options
that have not yet been exercised.

 

--------------------------------------------------------------------------------
